Citation Nr: 1453168	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-27 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for a shell fragment wound of the right shoulder muscle group II (referred to as a right shoulder disability). 

2.  Entitlement to a disability rating in excess of 10 percent for a shell fragment wound of the right side of the abdominal area, muscle group XIX (referred to as an abdominal disability).  

3. Entitlement to a disability rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD).
 
4. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant (the Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969, including service in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a May 2014 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on "Virtual VA" to insure a total review of the evidence.


FINDINGS OF FACT

1.  The right shoulder disability is no more than moderate in degree, characterized by a deep penetrating wound of a shrapnel fragment with pain and fatigue, which affects the Veteran's ability to grasp heavy objects. 



2.  The right abdomen disability is no more than moderate in degree, characterized by a deep penetrating wound of a shrapnel fragment with no objective evidence of residual pain, infection, or other dysfunction.  

3.  For the entire period of this appeal, the Veteran's service-connected psychiatric disability has been manifested by occupational and social impairment with reduced reliability and productivity.

4.  The Veteran has at least one service connected disability, PTSD, rated above 40 percent, and his combined rating is 70 percent. 

5.  The combined effect of the Veteran's service-connected disabilities render the Veteran unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for residuals of a gunshot wound, left shoulder, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.73, Diagnostic Code (DC) 5302 (2014).

2. The criteria for a rating in excess of 10 percent for residuals of a shrapnel fragment wound of the right side of the abdomen are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2014); 38 C.F.R. § 4.73, Diagnostic Code 5319 (2014).

3. During the appeals period, the criteria for a disability rating for the service-connected post-traumatic stress disorder in excess of 50 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for schedular TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to claims for increased ratings including the claim for a total disability rating in May 2010 notice.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veterans service treatment records and VA treatment records, which have been associated with the claims file. Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability). See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded a VA examination pertinent to the claims on appeal to evaluate the current severity of the Veteran's PTSD in May 2010, and the residual effects of shrapnel wounds to the right shoulder and abdomen in June 2010.  These examinations also discussed employability factors as related to the Veteran's service connected disabilities asserted by the Veteran as causing unemployability.  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   The Board notes that another examination related to the issues on appeal did not take place.  Based on the Veteran's statements and the treatment records provided after the examination indicate that Veteran's conditions have remained relatively stable as consistent with the May 2010 and June 2010 VA examinations.  Accordingly, another examination is not warranted.   

The Veteran was also provided an opportunity to provide testimony in a hearing before the undersigned Veterans Law Judge (VLJ). When a VLJ conducts a hearing, he must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned solicited information regarding the Veteran's currently assigned rating and symptoms associated with his currently service-connected disabilities on appeal.   The Veteran was also asked if there was any outstanding evidence related to his claims, but did not reveal any evidence that might be available that had not been submitted.  Accordingly, the Board finds there was no prejudice to the Veteran in the way the hearing was conducted. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Increased Ratings

A.  Right Shoulder Disability

The Veteran seeks an increased rating for a right shoulder disability caused by shrapnel fragment wounds.  The current appeal arises from an April 2010 increased rating claim.  The RO initially granted service connected for "wounds of the right shoulder" in a September 1992 rating decision with a 20 percent assigned rating under Diagnostic Code 5202 effective March 17, 1992.  A 20 percent rating has been in effect since that initial rating. 

Subsequent rating decisions pertaining to requested increases, including the September 2010 rating decision on appeal, recoded the disability under Diagnostic Code 5302 as a muscle injury of the dominant arm involving Muscle Group II, and continued the 20 percent rating, which is assigned for muscles that reflect a moderate functional impairment.  38 C.F.R. § 4.73, Diagnostic Code 5302.  The next highest 30 percent rating functional impairment is warranted for dominant muscles that reflect a moderately severe.  Id.  The next and highest 40 percent schedular rating is warranted for dominant muscles that reflect a severe functional impairment.

Evaluation of muscle injuries as moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56.

Moderate Disability:  A moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  

History and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue; and some loss of power or lowered threshold of fatigue when compared to the sound side.  

Moderately Severe Disability:  A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular scarring. 
Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted. Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups. Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered. Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  

Severe Disability:  A severe muscle injury is a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring, where there was hospitalization for a prolonged period for treatment of the wound. 

There should be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  

Severe disability of the muscles requires ragged, depressed and adherent scars, loss of deep fascia or muscle substance or soft flabby muscles in the wound area, and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side. If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies; (b) adhesion of the scar; (c) diminished muscle excitability on electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  

As will be discussed below, the record does not reflect more than a moderate disability of the right shoulder. 

Prompted by the Veteran's claim of increase, VA scheduled the Veteran for an examination in June 2010 to evaluate the current state of the right shoulder wound.  Historically, the Veteran had deep, penetrating shrapnel wound in service from being hit with a 61 mm mortar round.  Immediately following the injury, the Veteran was hospitalized and received treatment over the course of six weeks. 

The Veteran told the examiner that he has pain in the shoulder and clavicle area that occurs 10 times per day lasting for an hour and a half each episode.  He also reports radiculopathy to the neck which is squeezing, aching and sharp registering a 9 out of 10 (with 10 being the worst).  The pain is exacerbated with activity.  The pain is decreased with Naproxen 375 mg, but takes time to take effect.  

Objectively, the examiner noted that as a result of the shrapnel injury, the Veteran continues to exhibit loss of strength, weakness, pain, loss of coordination, is easily fatigued, and has an inability to control movement, and muscle cramping.  The examiner noted that the injury did not result in prolonged infection, intermuscular scarring, and/or adhesion of scar to the bone.  On a functional basis, the injury creates difficulty in the Veteran lifting or grasping objects with the right arm. 

An examination of the affected area revealed no loss of deep facia or muscle substance, and no impairment of muscle tone.  A muscle wound is present.  There is no exit wound.  No adherence of the underlying structures, no intermuscular scarring and no adhesion of the bone.  There ae also no signs of lowered endurance of impaired coordination.  He has muscle strength of 4 out of 5.  Limitations of strength and movement are associated with this injury.  However, this muscle injury does not involve bone, tendon, joint or nerve damage.   The examiner noted that on the right side there is guarding of movement, but no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, mal alignment and/or drainage.   There is also no subluxation.  There is no ankylosis seen.  Furthermore, the Veteran has near full range of motion of the right shoulder with flexion at 180 degrees; abduction at 160 degrees; extension rotation at 90 degrees and in rotation at 90 degrees. The only limitation seen is in abduction.  Joint function is not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

The examiner changed the diagnosis to shell fragment wounds with retained metallic shrapnel and scars.  There is evidence of metallic shrapnel overlaying the right clavicle on x-ray and scaring on the right shoulder area indicative of a shrapnel injury.   The effect of this condition is that the Veteran is unable to carry heavy objects with his right arm due to shoulder pain.  

Aside from the comprehensive June 2010 VA examination of the Veteran's shoulder, there is an August 2010 VA outpatient clinic record that noted that the Veteran has shoulder pain with occasional tingling in his arms, without motor symptoms.  However, Naproxsyn is noted as effective for the Veteran's reported symptoms when they occur.  

As noted above, the next highest 30 percent rating is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular scarring.  Although there is evidence via x-ray of a deep penetrating high velocity mortar, there is no evidence of debridement, prolonged infection, sloughing off soft parts or intermuscular scarring.  Thus, the medical evidence does not warrant a rating higher than 20 percent for the right shoulder disability due to the muscle rating.

The Board has also considered the applicability of other potential diagnostic codes. 
However no other diagnostic codes are applicable.  The medical evidence does not show any nonunion of the right clavicle or scapula under Diagnostic Code 5203; malunion of the right humerus or recurrent dislocation at the right scapulohumeral joint under Diagnostic Code 5202, or ankylosis of the right scapulohumeral articulation under Diagnostic Code 5200, due to right pectoralis strain.

The Board also considered the applicability of a higher rating based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran has complaints of pain, weakness, and fatigability in the right shoulder.  This functional impairment, however, is considered by ratings assigned under Diagnostic Code 5302. Accordingly, a 20 percent rating and no higher adequately reflects the finding based on functional loss. 

B.  Right Abdomen Disability

At the hearing, the Veteran reported that he has increased pain in his abdomen on his right side to warrant a higher rating.  He claims that wound causes pain and discomfort that restricts movement.  The Veteran's musculoskeletal injury associated with the fragment wound to the abdomen was rated under the criteria of 38 C.F.R. § 4.73, DC 5319 (injuries to muscle group XIX), as follows. The RO service connected this disability in a September 1992 rating decision at 10 percent effective March 17, 1992.  A 10 percent, assigned for moderate disability.  The next highest 30 percent is assigned for moderately severe disability.  The next and highest schedular rating of 50 percent is assigned for severe disability.  The definitions of "slight," "moderate," "moderately severe" and "severe" are found in 38 C.F.R. § 4.56, as documented in subsection A.

Records leading up to the June 2010 examination, VA treatment records from June 2009 and June 2010 reveal a normal abdomen without any masses, without tenderness despite the Veteran's complaints of pain in his side.  

Due to the limited record regarding the severity of the Veteran's disability, VA scheduled the Veteran for an examination in June 2010.  The Veteran has a scar measuring 2.5 cm by 0.5 cm.  It was not painful on examination.  The Veteran reports pain in the right arm rib cage area, right upper quadrant of the abdomen four to five times per day lasting two to three hours each episode, but localized in the right quadrant.   The pain reported by the Veteran is 5 out of 10 (with 10 the most severe), which is exacerbated by physical activity.  However, his pain is relieved with medication.  The Veteran reports no loss of strength, weakness, fatigability, incoordination, or an inability to control movement. 

Further examination revealed, no evidence of adherence of the underlying structures, intermuscular scarring, or adhesion to the bone, which is typically seen in injuries commiserate with as a severe disability. The ribs were within normal limits.  Accordingly, the Board finds a higher rating is not warranted for this disability.  

The Board also considered the applicability of other diagnostic codes, but due to the nature and location of this particular injury, no other codes were deemed relevant that would warrant a higher rating. 

C.  PTSD

The Veteran was granted service connection for PTSD effective February 2004 and an initial 50 percent rating was assigned.  The Veteran submitted a claim in April 2010 requesting an increase.  The Veteran's PTSD has been rated under Diagnostic Code (DC) 9411. 38 C.F.R. § 4.130.

A 50 percent is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV"). 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Veteran asserts that he is entitled to a higher rating because his mental illness "has gotten to the point that he had to stop working due to abnormal explosive behavior and drinking problems."  He says he still relieves war memories that will not go away no matter how much medication is prescribed.  Evidence of the Veteran's mental state comes primarily from psychiatric treatment records including individual and group therapy session notes and a May 2010 VA examination.   

In the work setting, the evidence shows that the Veteran exhibited some issues such as impulsivity, but generally functioned appropriately.  The Veteran worked as a railroad inspector for 24 years leading up to this claim for an increased rating.  In October 2009, the Veteran reported having a few relationships with co-workers.  He felt his medication improved his behavior. He also decreased his alcohol intake to three to four beer daily.   However, the Veteran continued to present with obstinate behavior such as 'no one can make me do anything.'  His mood was generally ok with a pleasant affect.  Although the Veteran was doing well within treatment, he eventually quit his job in March 2010.  During a May 2010 psychiatric follow-up appointment, the Veteran stated that he quit because a person tried to intentionally startle him on the job, and the Veteran responded by hitting the individual.  Since leaving work, the Veteran has seen a decreased in behavioral issues.  The Veteran discussed another incident while working at the May 2010 VA compensation and pension examination.  He had a branch manager who was "young" and "educated."  The manager was demanding and expected employees to do what he wanted immediately.  The manager rang a bell indicating that it was time to return to work.  The manager came up to him asking him if he wanted to "eat this freaking ass pie?"  The Veteran threw it at him.  The Veteran reiterated that he "ain't snapping for nobody."  The Veteran's actions and statements indicate he has issues with persons in authority, yet he has shown an ability to follow directives given by his doctors, which indicates the Veteran is picking and choosing whose directives he wants to follow.  The May 2010 examiner noted that the Veteran has no issues with understanding directions and communicating with others.  The Veteran does best in independent activities such as gardening, an activity the Veteran engages in on a nearly daily basis.  

The Veteran also exhibited issues with hypervigilance including checking doors, locks, and windows frequently and a startle reaction with sudden, unexpected noises and nightmares.  However, those symptoms as well as others improved with the Veteran's sobriety.  By August 2010 psychiatric follow-up, the Veteran was doing fairly well and felt his depression and anxiety were mostly under control.  This remains the fact going into 2011 and 2012.  

The Veteran is generally able to establish and maintain effective relationships with family members and friends, which is inconsistent with the higher 70 percent rating.  In a May 2010 psychiatric follow-up the Veteran reported getting along with his wife of 38 years and his mother despite his reported anger issues.  He prefers to be alone, but is able to engage with others in a socially appropriate manner including family, and persons he does not know as well, depending on the setting.  For example, the Veteran participates in a monthly PTSD group therapy session.  The Veteran has served as a supportive listening aid and would encourage other Veteran's in reaching their goals towards dealing with the psychiatric issues, as noted in August 2010 and November 2010 group therapy notes.    

In terms of family relationships, the Veteran has consistently good relationships with his mother, wife, grandchildren, and all children except one of his sons. The difficulties with his son appear unrelated to the Veteran's PTSD but due to financial reasons because the Veteran has had to provide significant financial support for his son.   However, by January 2012, the Veteran reported a strained relationship with his wife, though not because of his PTSD, but because her increased involvement in religion.  At this point the Veteran was sober for a year, and on an increased dosage of trazodone.  He was also about to visit his daughter at a military school later in the month.  

The Veteran's judgment thinking and mood have been relatively stable throughout the appeals period.  No evidence of suicidal or homicidal ideation throughout the appeal period.  His mood was generally eurythmic, as noted in individual and group psychiatric therapy sessions in 2010, 2011, and 2012.   In the May 2010 VA C&P examination, the Veteran discussed in depth his symptoms related to his PTSD including lack of impulse control, anxiety due to re-experiencing traumas during service, avoidance symptoms and increased arousal.  The May 2010 VA C&P examination recorded the following from mental status examination: speech and communication was within normal limits; appearance, hygiene and behavior, thought process and abstract thinking were described and appropriate or normal; eye contact was poor; affect and mood showed anxiety and impaired impulse control and attention/focus were impaired; panic attacks were absent but there were signs of suspiciousness; there was no report or observation of delusions, hallucinations, or suicidal of homicidal ideation.  The GAF score was 65, which is characteristic of mild symptoms. The examiner further remarked as follows:  the  Veteran was able to manage his benefit payments in his own interest and perform the activities of daily living; was coherent and logical and oriented to day, purpose, and situation; difficulty in establishing and maintaining effective work/school and social relationships was acknowledged, but he was described as effective in family relationships, was able to participate in recreation or leisure activities, and was not a danger to himself or others.    

The Veteran has times when he appeared angrier than other such as is seen in a June 2012 psychiatric follow-up.  However, his thought process, judgment and insight have remained stable.  

For the reasons set forth above, the Board finds that over the course of the appeal period, the Veteran's service-connected PTSD is more closely approximated by his current 50 percent rating rather than higher 70 percent rating.  The Board reiterates that the Veteran is not shown to manifest commensurate with the symptoms associated with the criteria for a 70 percent disability rating (occupational and social impairment with deficiencies in most areas). The Veteran simply does not exhibit    most of the mental impairments associated with symptoms such as suicidal ideation; obsessional rituals; speech impairments; panic attacks; inability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene, or a complete inability to establish and maintain effective relationships.  The Board acknowledges problems in the workplace and socialization resulting in part from impaired impulse control, anxiety, and suspiciousness. But these problems do not, in and of themselves, warrant the assignment of the next higher 70 percent rating.  The Veteran has maintained family relationships, is not characterized as unable to maintain social or work relationships,   communicates effectively, and otherwise undertakes the activities of daily living without difficulty.

As the Veteran does not meet the criteria for a 70 percent disability rating, it holds that the assignment of the maximum 100 percent rating is not warranted.  In point of fact, the evidence simply does not show that the Veteran's symptoms resemble the criteria for a 100 percent rating, which require total occupational and social impairment.  For the reasons discussed above, this is not the case here.     

D.  Extraschedular Considerations 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that he has pain and fatigue in the areas near his shrapnel wounds, and he has worsening impulsive behaviors, than is reflected by the assigned ratings.    As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 




III.  TDIU

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Currently, the Veteran has been granted service connection for: posttraumatic stress disorder (PTSD), rated as 50 percent disabling since February 2004; residuals of a shell fragment wound of the right shoulder, rated as 20 percent disabling since March 1992; residuals of a shell fragment wound of the right abdomen, rated as 10 percent disabling since March 1992; tinnitus, rated as 10 percent disabling since March 2001; and bilateral hearing loss rated at 10 percent since April 2008. When the Veteran submitted his claim for TDIU in April 2010, the combined evaluation for his service-connected disabilities was 70 percent.  Thus, the Veteran met schedular criteria for consideration of TDIU at all times during the pendency of the appeal.  38 C.F.R. §§ 4.16(a), 4.25.  

Here, the Veteran has a high school degree.  His post-service employment experience limited to one industry, railroad management.  He left that job after 24 years of employment.  





Due to a combination of physical limitations related to his right shoulder disability and increased difficulty working with others, the Board finds the Veteran unemployable. 

During the May 2010 VA examination, "the Veteran reported that he stopped working because he could no longer physically climb the ladders."  An earlier June 2010 examination of the Veteran's right shoulder notes some physical limitation as a result of pain   The June 2010 examiner's objective review revealed that as a result of the shrapnel injury, the Veteran continues to exhibit loss of strength, weakness, pain, loss of coordination, is easily fatigued, and has an inability to control movement, and muscle cramping.  On a functional basis, these symptoms translate to the Veteran's difficulty in lifting or grasping objects with the right dominant arm. Thus, the Veteran's service-connected right shoulder disability precludes manual labor, strenuous activity, and employment requiring operation of machinery.

The Veteran also has PTSD, which significantly impacts employment that requires interacting with others.  As seen throughout the Veteran's VA treatment records, PTSD causes impulsive behavior in the Veteran.  The Veteran reported quitting his jobs after someone walked up behind him, and the Veteran in turn snapped and pushed that individual against the wall. The May 2010 VA examiner noted the Veteran's problems with establishing and maintain relationships due to problems with socializing.  The Veteran has difficulty dealing with the stresses of the workplace.  Although the Veteran's impulsiveness has stabilized with medication, these symptoms would likely reoccur if he returned to a work environment.  

For the reasons set forth above, the combination of the Veteran's physical and mental limitations preclude the Veteran from securing and maintaining substantially gainful employment.  Therefore, the Board finds that the criteria for schedular TDIU have been met.


ORDER

A disability rating in excess of 20 percent for a shell fragment wound of the right shoulder muscle group II is denied.  

A disability rating in excess of 10 percent for a shell fragment wound of the right side of the abdominal area, muscle group XIX (referred to as an abdominal disability) is denied. 

A disability rating in excess of 50 percent for service-connected post-traumatic stress disorder is denied. 
 
A total disability rating based on unemployability due to service-connected disability (TDIU) is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


